Citation Nr: 1341360	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to initial ratings for coronary artery in excess of 10 percent beginning March 29, 2005 and in excess of 60 percent beginning March 9, 2010.

2.  Entitlement to an effective date prior to March 29, 2005 for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the RO that granted service connection for coronary artery and established disability ratings and effective dates.

The issue of entitlement to higher ratings for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not file a claim for service connection for a heart disorder within one year of his separation from service and there is no evidence a claim of service connection for a heart disorder was received prior to March 29, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to March 29, 2005 for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals of the Federal Circuit has held that, with regard to claims for an earlier effective date, once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that all necessary development of the downstream earlier effective date claim decided here has been accomplished; therefore, appellate review of the claim may proceed without prejudicing the Veteran.  Resolution of this claim ultimately turns on when the Veteran filed his claim, so an examination and opinion are not needed to fairly decide the claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C). 

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Analysis

The Veteran contends the effective date for service connection should date back to February 1994 since he has submitted evidence showing he had triple bypass surgery at that time.  There is no legal basis upon which to grant the claim based on this theory and the appeal will be denied.

The guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

While, under the provisions of 38 C.F.R. § 3.157(b)(1) , the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  However, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Instead, a claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  VA must look to all communications from a claimant that may be interpreted as an application for claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The record does not show nor does the Veteran allege a claim, either formal or informal, was filed prior to March 2005.  See 38 C.F.R. § 3.1(p); see also 38 C.F.R. § 3.155(a).  The record shows the earliest communication the RO received from the Veteran was his March 2005 claim.  In short, while there is evidence of a heart disorder prior to March 29, 2005, the pertinent regulations provide that the appropriate date for the grant of service connection is the date of receipt of the claim.

The law is controlling and not the facts.  The appeal for an effective date earlier than March 29, 2005, for the grant of service connection for coronary artery disease must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to March 29, 2005 for the grant of service connection for coronary artery disease is denied.


REMAND

The Veteran's claim for higher ratings for his heart disability must be remanded for additional development since the record indicates there are outstanding treatment records.  Current findings are also needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to furnish the names of non-VA treatment providers for his heart disability.  The inquiry should specifically include treatment records from Willis-Knighten North and the medical providers who inserted stents.  Take appropriate steps to obtain copies of the identified records and include them in the claims file.  If any of these records is not available, a negative reply is required and the Veteran must be notified.

2.  Obtain ongoing treatment records from the Alexandria, Louisiana VA Medical Center (VAMC) since August 2011 and the Shreveport VAMC since December 2012 and associate these records with the file.

3.  Once the foregoing development is completed, schedule the Veteran for a VA heart examination to determine the current severity of his heart disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be completed and symptomatology associated with the service-connected heart disability should be described in full.

The examination should include the following:

* Appropriate testing to determine the current workload, expressed in metabolic equivalents (METs), that results in dyspnea, fatigue, angina, dizziness, or syncope.  If such testing cannot be undertaken due to medical reasons, the medical examiner should provide an estimate of the level of activity that result in those symptoms.

* Whether there is cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

* Whether there is congestive heart failure and/or left ventricular dysfunction.

* A comprehensive report including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file and ensure that the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


